Citation Nr: 0101707	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  95-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has submitted a timely substantive 
appeal with the denial of service connection for rhinitis, 
hypertension, pes planus, hearing loss and tinea cruris as 
well as entitlement to a higher rating for service-connected 
dissecting cellulitis of the scalp with scarring and 
alopecia.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Whether the reduction of the rating for right eye 
blindness from 30 to 0 percent disabling was proper.

5.  Entitlement to a compensable rating for residuals of a 
right facial nerve injury.



REPRESENTATION

Appellant represented by:	James Boykins, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim for service connection for right and left knee 
disabilities, rhinitis, hypertension, pes planus, hearing 
loss and tinea cruris.  Also in this decision the RO granted 
service connection for blindness in the right eye evaluated 
as 30 percent disabling, dissecting cellulitis of the scalp 
evaluated as 10 percent disabling, and a right facial nerve 
injury evaluated as noncompensably disabling.

In April 1998 the veteran attended a hearing in Washington, 
D.C., before a Member of the Board who is no longer at the 
Board.  Because the law requires that the Board Member who 
conducts a hearing on an appeal must participate in a 
decision made on that appeal, the veteran was given another 
opportunity to attend a hearing.  He did so in October 2000 
and appeared before C.W. Symanski, who will be the Board 
Member rendering a final determination in this claim.  See 
38 U.S.C.A. § 7102 (West 1991).  

A decision on the matters of entitlement to service 
connection for right and left knee disabilities as well as a 
compensable evaluation for residuals of a right facial nerve 
injury is deferred pending completion of the development 
being sought in the REMAND below.


FINDINGS OF FACT

1.  By rating action of August 17, 1994, the RO denied the 
veteran's claim for service connection for rhinitis, pes 
planus, hypertension, hearing loss and tinea cruris as well 
as entitlement to a higher rating for service-connected 
dissecting cellulitis of the scalp.  The veteran was informed 
of this rating action by letter dated September 19, 1994.

2.  On September 7, 1995, the RO received a written statement 
from the veteran expressing disagreement with the RO's August 
1994 rating action in regard to the above-noted issues.

3.  On April 28, 1997, the RO mailed a statement of the case 
to the veteran with respect to the issues he disagreed with.

4.  On September 15, 1997, the veteran signed and submitted 
to the RO a substantive appeal (VA Form 9) regarding his 
claim for service connection for rhinitis, pes planus, 
hypertension, hearing loss and tinea cruris, as well as 
entitlement to an evaluation in excess of 10 percent for 
dissecting cellulitis of the scalp with scarring and 
alopecia.

5.  The medical evidence shows that, at the time the veteran 
entered service, his right eye distant visual acuity was 
correctable to 20/30.  The distant visual acuity in his left 
eye was normal.  

6.  The medical evidence shows that, at the time of the 
veteran's separation from service, his right eye visual 
acuity was light perception only.  


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal 
with the denial of service connection for rhinitis, 
hypertension, pes planus, hearing loss and tinea cruris as 
well as for an evaluation in excess of 10 percent for 
dissecting cellulitis of the scalp; thus, the Board does not 
have jurisdiction over these claims.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(2000).

2.  The reduction from 30 percent to 0 percent in the rating 
for right eye blindness, effective from November 1, 1997, was 
erroneous.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.75, 4.78, and 4.84a, Table V (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduced rating for right eye blindness

The service medical records show that, at the time of the 
veteran's pre-induction examination in January 1991, it was 
noted that he had worn glasses for 6 years.  The examiner 
reported that the veteran had a high refractive error.  The 
recorded uncorrected distant visual acuity was 20/200 in both 
eyes, corrected to 20/20 in the left eye and 20/30 in the 
right eye.  Treatment records during service indicate that 
the veteran had sustained trauma to his right eye as a child.  
The veteran reported at that time that his vision had always 
been worse in his right eye.  Reported clinical findings 
showed an absent lens and an "old" partial iridectomy in 
that eye.  During service, the veteran developed a right 
corneal ulcer and subsequently sustained additional trauma to 
the eye.  He underwent a corneal transplant in June 1993.  
The veteran's subsequently recorded right eye visual acuity 
fluctuated somewhat during service.  From June 1993 to 
November 1993, however, the best recorded vision in that eye 
was "CF @ 1'," indicating that the veteran was able to 
count fingers at a distance of one foot.  

Post-service VA and private records note right eye visual 
acuity findings similar to those recorded in 1993, although a 
private report dated in March 1998 indicates that the 
veteran's right eye vision was improved to 20/400 by pinhole 
testing.  

A rating decision in August 1994 granted service connection 
for right eye blindness secondary to injury and assigned a 
30 percent rating, effective from the date of the veteran's 
separation from service in December 1993.  

The regulations provide that, in determining the effect of 
aggravation of a visual disability, even though the visual 
impairment of only one eye is service connected, the vision 
in both eyes is to be evaluated, before and after suffering 
the aggravation, and the former evaluation is to be 
subtracted from the latter, except when the bilateral vision 
amounts to total disability.  38 C.F.R. § 4.78 (2000).  

In April 1997, the RO issued a rating decision that found 
that the August 1994 rating decision was clearly and 
unmistakably erroneous in failing to deduct from the assigned 
30 percent rating the degree of pre-existing impairment in 
the veteran's right eye due to loss of the lens.  The RO 
noted that, according to the rating schedule, a 30 percent 
rating is to be assigned for loss of the lens (aphakia)-
which was present at service entry-and concluded, therefore, 
that 30 percent should have been subtracted from the 
30 percent assigned based on essential blindness at 
separation, with a resulting 0 percent rating; accordingly, 
the RO proposed to reduce the rating for the disability to 
noncompensable.  A rating decision in August 1997 effectuated 
the reduction to 0 percent, effective from November 1, 1997.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  In 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Initially, the Board notes that the procedure that the RO 
employed in reducing the assigned disability rating, pursuant 
to 38 C.F.R. § 3.105(e), was correct.  

The regulations further provide that, in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service, whether the 
particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary, 
therefore, in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that if the 
disability is total (100 percent) no deduction will be made.  
The resulting difference will be recorded on the rating 
sheet.  If the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the 
schedule, no deduction will be made.  38 C.F.R. § 4.22 
(2000).  

In determining the percentage to be deducted, the RO used 
Code 6029.  That diagnostic code states that a 30 percent 
rating is to be assigned for bilateral or unilateral aphakia 
(absence of the lens).  The 30 percent rating prescribed for 
aphakia is a minimum rating to be applied to the unilateral 
or bilateral condition and is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic both will be rated on corrected vision.  
The corrected vision of one or both aphakic eyes will be 
taken one step worse than the ascertained value, however not 
better than 20/70 (6/21).  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
Code 6029.  

However, the Board believes that the RO's use of Diagnostic 
Code 6029 to determine the appropriate rating percentage to 
deduct was incorrect.  The evidence in the record regarding 
the absence of the right lens consists primarily of an 
operative report in January 1993, which noted the veteran's 
"history of right eye trauma with loss of intraocular lens 
and partial iridectomy years prior" and the summary of that 
hospitalization that noted that the veteran's past medical 
history was "Significant for prior right eye trauma due to a 
motor vehicle accident three years prior to admission with 
loss of intraocular lens at that time as well as a 
significant amount of iris."  (The first half of the latter 
entry was manually crossed out, however.)  The summary of a 
hospitalization in June 1993 stated that an Ophthalmology 
clinic record in November 1992, at which time the veteran was 
being treated for a right corneal ulcer, noted that the 
veteran was aphakic at that time; the report referred to, 
however, does not mention aphakia or contain any findings 
regarding the lens at all.  Importantly, the reports of 
numerous, detailed, in-service eye examinations prior to the 
January 1993 hospitalization, in conjunction with the 
veteran's treatment for the corneal ulcer, do not mention the 
right lens; importantly, they do not mention its absence.  

The Board finds that the medical evidence does not establish 
that the veteran was aphakic in his right eye prior to 
service.  It was not noted on the pre-induction examination 
report or on numerous reports prior to January 1993.  The 
absence of the lens was first reported after the veteran had 
received extended treatment for a significant right corneal 
lesion and after he had sustained another significant, 
in-service injury to the eye that resulted in corneal 
perforation.  In the presence of considerable evidence not 
noting aphakia at service entry or throughout 1992, the Board 
cannot say that there is clear and unmistakable evidence that 
the right lens was absent prior to service.  

Lacking definitive evidence of aphakia prior to service, the 
only remaining medical evidence as to the degree of right eye 
visual impairment at the time the veteran entered service is 
the notation on his pre-induction examination report that his 
right eye distant vision was 20/200, correctable to 20/30.  

For rating purposes, the vision in the veteran's non-service-
connected eye is taken to be normal.  Further, corrected 
vision of 20/40 or better in one eye is considered to be 
normal.  Accordingly, the Board finds that, at the time of 
the veteran's entry into service, his corrected vision was 
normal in both eyes for rating purposes.  For normal vision 
in both eyes, a noncompensable rating is to be assigned.  
38 C.F.R. § 4.84a, Table V (2000).  Thus, the veteran's right 
eye visual acuity at service entry was noncompensably 
disabling.  

The rating schedule also provides that for light perception 
only, in one eye, (equivalent to being able to count fingers 
at 1 foot, as was noted at the time of the veteran's 
separation from service), with normal vision in the other 
eye, a 30 percent rating is to be assigned.  38 C.F.R. 
§ 4.84a, Table V.  

Because the rating that was assignable at the time of service 
entry was 0 percent, no amount should have been subtracted 
from the 30 percent that was assignable (and that was 
assigned) at the time of the veteran's separation from 
service.  

Therefore, the RO's reduction of the rating for the veteran's 
service-connected right eye disability was improper.  The 
30 percent rating for the disability, effective from December 
1993, is restored.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence favors the veteran's claim.  

Timeliness

In a March 15, 2000 letter, the Board informed the veteran 
that it was raising the issue of timeliness of the 
substantive appeal of the issues of entitlement to service 
connection for rhinitis, hypertension, pes planus, hearing 
loss, tinea cruris and for a higher evaluation for dissecting 
cellulitis of the scalp with scarring and alopecia.  The 
letter included the pertinent law and regulations regarding 
the timeliness of appeals and in October 2000 the veteran 
attended a hearing before a member of the Board in 
Washington, D.C. where he had the opportunity to present 
testimony on the timelines issue.  See Marsh v. West, 11 Vet. 
App. 468 (1998).

An appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (2000).  Then, after a Statement 
of the Case (SOC) is issued, the appeal is completed by 
filing a substantive appeal.  38 C.F.R. §§ 20.200, 20.202 
(2000).

A substantive appeal can be set forth on a VA Form 9 
("Appeal to Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(2000).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 30.302(b), 20.303 (2000).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, the Board finds that the veteran did not 
submit a timely substantive appeal of the RO's August 17, 
1994, decision with respect to the issues of service 
connection for rhinitis, hypertension, hearing loss and tinea 
cruris and for entitlement to an evaluation in excess of 10 
percent for dissecting cellulitis of the scalp.  The record 
shows that the veteran was notified of the RO's August 1994 
rating action, and of his appellate rights, by letter dated 
September 19, 1994.  A NOD with respect to the above-noted 
issues was received from the veteran on September 7, 1995, 
and the RO mailed a SOC to the veteran regarding these issues 
on April 28, 1997.  It was not until a September 15, 1997 
hearing at the RO that the veteran submitted a substantive 
appeal in regard to these issues.  The veteran confirmed this 
at a March 2000 hearing when he testified that September 1997 
was the date that he did in fact file a substantive appeal 
with respect to the denial of service connection for 
rhinitis, hypertension, pes planus, hearing loss, tinea 
cruris and for an increased evaluation for cellulitis of the 
scalp.  The submission of this document is well over one year 
after the August 1994 rating decision and more than 60 days 
after the April 1997 issuance of the SOC.  Accordingly, it is 
untimely.  Absent the submission of a timely substantive 
appeal, the appeal of the claims for service connection for 
rhinitis, hypertension, pes planus, hearing loss, tinea 
cruris and for a higher evaluation for dissecting cellulitis 
of the scalp with scarring and alopecia must be dismissed.


ORDER

The appeal of the claims for service connection for rhinitis, 
hypertension, pes planus, hearing loss, tinea cruris and for 
an evaluation in excess of 10 percent for cellulitis of the 
scalp with scarring and alopecia is dismissed.

A 30 percent rating for right eye blindness is restored, 
effective from the date of the reduction, subject to the 
regulations governing the award of monetary benefits.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
inform, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and for the reasons 
specified below, a remand regarding the issues below is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A and 5107).

Disabilities of the Right and Left Knees

A January 1998 private orthopedic evaluation record reflects 
the veteran's report of having bilateral knee pain since 
service and contains a diagnosis of internal derangement of 
both knees.  At a central office hearing in April 1998, the 
veteran testified that he experienced swelling of both knees 
in service after completing a field march.  He said that he 
went on sick call at that time and had fluid drained from his 
knee.  He also said that since service he has experienced 
both knees giving way on him, more so on the left.  His 
service medical records show that he was treated at an 
orthopedic clinic in December 1993 and was noted to have a 
seven month history of left knee weakness, pain and swelling 
since an injury in April 1993.  They also note that the 
veteran's left knee repeatedly gave way causing him to fall, 
and that X-rays performed at that time were negative.  The 
veteran was diagnosed as having patellar tendon sprain.  

In view of the above-noted evidence and VA's duty to assist 
the veteran, he should be informed of the requisite nexus 
opinion medical evidence necessary to substantiate his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(a)).  In addition, he should be afforded 
a VA examination so that the presence and etiology of his 
claimed right and left knee disabilities can be addressed by 
an examiner who has had the benefit of examining him and 
reviewing his medical history.  See Veterans Assistance Act 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Lastly, the veteran testified in April 1998 that a treating 
physician, Dr. Scarlett, from Wilmington, North Carolina, 
indicated to him that his knee condition may be due to his 
time in service.  Accordingly, the RO should attempt to 
obtain Dr. Scarlett's treatment records.  See Veterans 
Assistance Act (to be codified as amended at 38 U.S.C.A. 
§ 5103A(b)).

Right Facial Nerve Injury

At a central office hearing in April 1998, the veteran 
testified that he experiences numbness on the right side of 
his mouth and at times chews on the inside of his mouth 
without realizing it causing it to bleed.  He said that he 
has not currently been seeking treatment for this disability.  
The last VA examination that the veteran underwent regarding 
his right facial nerve disability was many years ago, in 
1994.  In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court 
of Appeals for Veterans Claims (formerly known as the Court 
of Veterans Appeals) found that VA had erred in relying on a 
two year old examination report to evaluate the veteran's 
disability rather than conducting a contemporaneous 
examination of the veteran.  The Court determined that the 
two year examination was too remote to constitute a 
contemporaneous examination.  Similarly, the 1994 VA 
examination report is too remote to properly evaluate the 
present extent and severity of the veteran's right facial 
nerve disability.  Consequently, he should be afforded a 
contemporaneous and thorough VA neurological examination.  
See Veterans Assistance Act (to be codified as amended at 
38 U.S.C.A. § 5103A(d)).  In this regard, VA regulations 
require that each disability be viewed in relation to its 
history both in the examination and in the evaluation of the 
disability.  38 C.F.R. § 4.1 (2000).  Thus, it is essential 
that the examining physician have the veteran's medical 
records to review in conjunction with the examination.

Moreover, it should be pointed out that this appeal stems 
from the original grant of service connection meaning that 
separate ratings may be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2000).

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development that is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) is completed in order to 
substantiate his claims for service 
connection for disabilities of the right 
and left knees and for an evaluation in 
excess of 10 percent for residuals of a 
right facial nerve injury.  In regard to 
the right and left knee disability 
claims, the RO should inform the veteran 
of the absence of any medical opinion 
evidence showing a nexus between present 
disabilities of the right and left knees 
and service and the necessity of such 
evidence.  The RO should also ask the 
veteran to provide the full name and 
address of Dr. Scarlett and then obtain 
all associated medical records.  Any 
records thus obtained should be 
incorporated into the claims file.

2.  The RO should afford the veteran a VA 
orthopedic examination for the purpose of 
determining the presence and etiology of 
right and left knee disabilities.  Any 
tests or studies deemed appropriate by 
the examiner to make this determination 
should be undertaken.  The examiner 
should be asked to review the evidence 
contained in the claims file, along with 
a copy of this REMAND, and provide a 
diagnosis, if appropriate, as to the 
claimed knee disabilities.  The examiner 
should also be asked to opine as to 
whether it is at least as likely as not 
that any presently diagnosed knee 
disabilities are etiologically related to 
service.  The examiner should set forth 
in detail all findings that provide a 
basis for the opinion.

3.  The veteran should be afforded a VA 
neurologic examination to determine the 
nature and severity of his service-
connected residuals of a right facial 
nerve injury.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  All findings should be 
reported.  The claims folder should be 
made available to the examiner for review 
before the examination.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for right and left 
knee disabilities and for a compensable 
rating for a right facial nerve 
disability.  If any benefit sought by the 
veteran remains denied, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 



